          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 1 of 44



 1   LIEFF CABRASER HEIMANN                         CARNEY BATES & PULLIAM, PLLC
      & BERNSTEIN, LLP                              Hank Bates (SBN 167688)
 2   Michael W. Sobol (SBN 194857)                  hbates@cbplaw.com
     msobol@lchb.com                                Allen Carney
 3   Melissa Gardner (SBN 289096)                   acarney@cbplaw.com
     mgardner@lchb.com                              David Slade
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111                        dslade@cbplaw.com
     Telephone: 415.956.1000                        519 West 7th St.
 5   Facsimile: 415.956.1008                        Little Rock, AR 72201
                                                    Telephone: 501.312.8500
 6   LIEFF CABRASER HEIMANN                         Facsimile: 501.312.8505
      & BERNSTEIN, LLP
 7   Nicholas Diamand
     ndiamand@lchb.com
 8   Abbye R. Klamann (SBN 311112)
     aklamann@lchb.com
 9   250 Hudson Street, 8th Floor
     New York, NY 10013
     Telephone: 212.355.9500
10   Facsimile: 212.355.9592
11   Attorneys for Plaintiffs individually and
     on behalf of all others similarly situated
12

13
                                      UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                            SAN JOSE DIVISION
16

17
     NAPOLEON PATACSIL, MARK                        Case No. 5:18-cv-05062-EJD
18   CARSON, NAJAT OSHANA, and
     NURUDAAYM MAHON, individually,                 FIRST AMENDED CLASS ACTION
19   and on behalf of all others similarly          COMPLAINT
     situated; and RICHARD DIXON, on
20   behalf of himself; as parent and guardian of
     his child L.D.; and on behalf of all others
21   similarly situated,                            DEMAND FOR JURY TRIAL
22                      Plaintiffs,
23   v.
24   GOOGLE LLC,
25                      Defendant.
26

27

28

                                                                              CASE NO. 5:18-CV-05062-EJD
                                                                FIRST AMENDED CLASS ACTION COMPLAINT
           Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 2 of 44



 1                                                    TABLE OF CONTENTS
 2                                                                                                                                           Page
 3   I.       INTRODUCTION .............................................................................................................. 1
 4   II.      THE PARTIES .................................................................................................................... 3
     III.     JURISDICTION AND VENUE ......................................................................................... 9
 5
     IV.      CHOICE OF LAW............................................................................................................ 10
 6
     V.       INTRADISTRICT ASSIGNMENT .................................................................................. 10
 7   VI.      STATEMENT OF FACTS ............................................................................................... 10
 8            A.        Google Stores Location Information Regardless of Privacy Settings. .................. 13

 9            B.        Google’s Conduct Poses a Serious Threat to Personal Privacy, Personal
                        Security, and Personal Dignity.............................................................................. 14
10            C.        Preventing Google’s Storage of Location Information—If Possible—is Far
11                      More Complex than Google Represents. .............................................................. 17
              D.        Google’s Ineffective Response to the AP Report Confirms and Continues
12                      Its Deceptive Behavior. ......................................................................................... 21
13            E.        Google’s Surreptitious Storage of Location Data Defies Reasonable
                        Expectations of Privacy and Egregiously Violates Established Social
14                      Norms. ................................................................................................................... 22
15                      1.         Plaintiffs’ Expectations of Privacy are Enshrined in Law. ....................... 24

16                      2.         Plaintiffs’ Expectations Reflect Widely-Held Social Norms. ................... 24
                        3.         Parents Have a Reasonable and Universal Expectation of Privacy
17                                 for their Children. ...................................................................................... 26
18                      4.         The Federal Trade Commission Has Identified Surreptitious
                                   Tracking and Storage of Location Information as a Deceptive Trade
19                                 Practice. ..................................................................................................... 29
20            F.        Google’s Deception Compounds the Outrageous Nature of its Conduct. ............ 30
21   VII.     CLASS ALLEGATIONS ................................................................................................. 33
     VIII.    FRAUDULENT CONCEALMENT AND TOLLING ..................................................... 36
22
     IX.      CAUSES OF ACTION ..................................................................................................... 36
23
              COUNT ONE (VIOLATIONS OF CIPA, CAL. PEN. CODE §§ 630, ET SEQ.) ........... 36
24            COUNT TWO (INTRUSION UPON SECLUSION) ....................................................... 38
25            COUNT THREE CALIFORNIA CONSTITUTIONAL RIGHT TO PRIVACY ............ 40

26   X.       PRAYER FOR RELIEF.................................................................................................... 41
     XI.      DEMAND FOR JURY TRIAL......................................................................................... 41
27

28

                                                                                                           CASE NO. 5:18-CV-05062-EJD
                                                                       -i-                  FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 3 of 44



 1   I.      INTRODUCTION
 2           1.     This case addresses the surreptitious and egregious tracking of millions of mobile
 3   device users’ geolocation by Defendant Google LLC (“Google”). For years, Google has falsely
 4   represented to its users that if they activate certain settings it will prevent Google from tracking
 5   users’ movements and storing a record of their geolocations. Google’s very recent changes to its
 6   disclosures, made after this action was commenced, equivocate and continue to obfuscate its
 7   ongoing privacy invasive behavior. Google has failed, and continues to fail, to respect and abide
 8   by the very privacy choices that it ostensibly extended to its users. Despite users expressly
 9   declining to give Google permission to track and store a digital record of their movements,
10   Google does just that, creating an unflinchingly precise chronology of users’ movements and
11   storing it in a vast exploitable database. Google’s conduct egregiously violates its users’
12   reasonable expectations of privacy.
13           2.     The intent and efforts of privacy and security-conscious individuals to safeguard
14   their personal information—particularly sensitive personal information—must be respected. As
15   the Supreme Court recently recognized in Carpenter v. United States, 138 S. Ct. 2206 (2018),
16   location data is highly sensitive. When stored and tracked over time, location history “provides an
17   intimate window into a person’s life, revealing not only his particular movements, but through
18   them his familial, political, professional, religious, and sexual associations.” Id. at 2217
19   (quotation marks and citation omitted). As Chief Justice John Roberts stated, “a cell phone—
20   almost a ‘feature of human anatomy[]’—tracks nearly exactly the movements of its owner.… A
21   cell phone faithfully follows its owner beyond public thoroughfares and into private residences,
22   doctor’s offices, political headquarters, and other potentially revealing locales,” and when a third-
23   party has access to the information stored on one’s cell phone, that entity “achieves near perfect
24   surveillance, as if it had attached an ankle monitor to the phone’s user.” Id. at 2218 (internal
25   citations omitted).
26           3.     The ramifications of unauthorized access to stored detailed location history can be
27   severe, and individuals accordingly go to great lengths to safeguard not only their own location
28   information, but, in the case of parents and guardians, also that of their minor children.

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                     -1-            FIRST AMENDED CLASS ACTION COMPLAINT
         Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 4 of 44



 1          4.      Despite the recognized sensitivity of location data, Google stores this data against
 2   the express instructions and expectations of its users. As reported in August 2018 by the
 3   Associated Press (“AP”), “Google wants to know where you go so badly that it records your
 4   movements even when you explicitly tell it not to.”1 The report—corroborated by respected
 5   cyber security researchers—found that Google technology, embedded in more than two billion
 6   mobile devices, stores individuals’ location information indefinitely even if users activate a
 7   privacy setting purporting to prevent Google from doing so.
 8          5.      Until it was exposed by the media and this litigation, Google itself falsely assured
 9   individuals that they could prevent Google from creating and storing a record of their movement
10   by disabling a feature called “Location History” on their mobile devices or in their Google
11   Accounts. Google represented that a user “can turn off Location History at any time. With
12   Location History off, the places you go are no longer stored.”2 This simply was not true. As
13   revealed in the AP Report, confirmed by researchers at Princeton University, and now implied by
14   amendments to Google’s disclosures, Google accesses and stores the precise geolocation
15   information of users who have affirmatively turned off the “Location History” setting. Google
16   modified—and continues to modify—this and other representations after the publication of the
17   AP Report and the resulting public outcry, as discussed in Sections VI.C and VI.D, infra.
18          6.      Thus, while falsely characterizing its illusory privacy controls, Google deceptively
19   and unconscionably deprived and continues to deprive Plaintiffs and Class members of one of the
20   most fundamental autonomy and privacy rights: the ability to control access to and knowledge of
21   their whereabouts and their movement over time. This was true not only for Plaintiffs and Class
22   members, but also for their children, whose location information they sought to protect. Indeed,
23   as discussed in further detail below, recognition and respect for child privacy and parental control
24   are enshrined in longstanding societal norms and protected by the law.
25

26   1
       Ryan Nakashima, AP Exclusive: Google tracks your movements, like it or not, The Associated
27   Press (August 13, 2018) (Ex. 1, hereinafter “AP Report”).
     2
       Archived version of Google Account Help, Manage or delete your Location History, (August
28   16, 2018) (Ex. 2).

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    -2-            FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 5 of 44



 1          7.      Google’s conduct violates the California Invasion of Privacy Act (Cal. Pen. Code
 2   §§ 630, et seq. (“CIPA”)) and California’s Constitutional Right to Privacy, and constitutes an
 3   unlawful intrusion upon seclusion.
 4   II.    THE PARTIES
 5          8.      Plaintiff Napoleon Patacsil resides in San Diego, California. From 2016 until the
 6   present, Plaintiff Patacsil has owned and used, and continues to own and use, an Apple iPhone
 7   with various Google apps and functionalities downloaded onto the mobile device, including
 8   Google Maps. In an express effort to protect his location history—and thus his privacy and
 9   security—from efforts by Google, and any other third-parties, to record and access his location
10   over time, Mr. Patacsil turned the “Location History” setting to “off” on his Google Account.
11   Based upon the terminology used by Google (e.g. “Location History”), the context, and
12   representations by Google to the effect that turning “Location History” off would prevent his
13   location information from being stored and that Google would respect his privacy settings, Mr.
14   Patacsil believed that this would prevent Google from storing a record of his location history.
15   Despite Mr. Patacsil’s “Location History” settings, Google continued to store his precise location
16   information.
17          9.      Prior to acquiring the iPhone in approximately 2016, Plaintiff Patacsil owned and
18   used an Android mobile device. Android is a mobile operating system developed by Google. In
19   an express effort to protect his location history—and thus his privacy and security—from efforts
20   by Google, and any other third-parties, to track and record his location over time, Mr. Patacsil
21   turned the “Location History” setting to “off” on this mobile device. Based upon the terminology
22   used by Google (e.g. “Location History”), the context, and representations by Google to the effect
23   that turning “Location History” off would prevent his location information from being stored and
24   that Google would respect his privacy settings, Mr. Patacsil believed that this would prevent
25   Google from storing a record of his location history. Despite Mr. Patacsil’s “Location History”
26   settings, Google continued to store his precise location information.
27          10.     Throughout the relevant time period, Mr. Patacsil carried his mobile device
28   virtually everywhere he went throughout the day, including when traveling by vehicle or

                                                                                CASE NO. 5:18-CV-05062-EJD
                                                    -3-           FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 6 of 44



 1   otherwise on public thoroughfares and when entering commercial spaces, medical care providers,
 2   private offices, and private residences.
 3          11.     In the interest of protecting his privacy and security, Mr. Patacsil does not recite
 4   here the precise locations that he took his mobile device with the “Location History” setting off
 5   during the relevant time, but does allege that the following could be determined from Mr.
 6   Patacsil’s location history: his eating habits; his shopping habits; his exercise habits; whether he,
 7   or those in his care, receive frequent medical or psychological care and the types of medical or
 8   psychological care providers seen; the extent to which he is involved in the activities of his
 9   children (if any), and what those activities are; how, where, and to what extent he socializes;
10   where his friends and associates reside; whether and where he has any recurring appointments;
11   whether and where he attends religious services; how often he takes public transit, walks, or
12   drives, and which routes; where he parks his car; whether and where he is employed and his work
13   schedule; where he banks; whether he has attended any political rallies or protests; and whether
14   and when he visited the polls on election day, and which poll.
15          12.     Plaintiff Richard Dixon resides in Long Beach, California, with his minor child
16   L.D. From at least 2012 until the present, Plaintiff Dixon has owned and used, and continues to
17   own and use, an Android mobile device, with various Google apps and functionalities
18   downloaded onto the mobile device, including Google Maps. From at least 2016 to the present,
19   Plaintiff Dixon’s minor child has used, and continues to use, an Apple iPhone with various
20   Google apps and functionalities downloaded onto the mobile device, including Google Maps.
21   From approximately 2014 until 2016, Plaintiff Dixon’s minor child used an Android mobile
22   device, with various Google apps and functionalities downloaded onto the mobile device,
23   including Google Maps.
24          13.     In an express effort to protect his location history—and thus his privacy and
25   security—from efforts by Google, and any other third-parties, to record and access his location
26   over time, Mr. Dixon turned the “Location History” setting to “off” on his Google Account.
27   Based upon the terminology used by Google (e.g. “Location History”), the context, and
28   representations by Google to the effect that turning “Location History” off would prevent his

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                     -4-            FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 7 of 44



 1   location information from being stored and that Google would respect his privacy settings, Mr.
 2   Dixon believed that this would prevent Google from storing a record of his location history.
 3   Despite Mr. Dixon’s “Location History” settings, Google continued to store his precise location
 4   information.
 5          14.     In an express effort to protect his location history—and thus his privacy and
 6   security—from efforts by Google, and any other third-parties, to record and access his location
 7   over time, Mr. Dixon’s minor child turned the “Location History” setting to “off” on his Google
 8   Account. Based upon the terminology used by Google (e.g. “Location History”), the context, and
 9   representations by Google to the effect that turning “Location History” off would prevent his
10   location information from being stored and that Google would respect his privacy settings, Mr.
11   Dixon and his minor child believed that this would prevent Google from storing a record of his
12   location history. Despite L.D.’s “Location History” settings, Google continued to store L.D.’s
13   precise location information.
14          15.     Throughout the relevant time period, both Mr. Dixon and his minor child each
15   carried their respective mobile devices virtually everywhere they went throughout the day,
16   including when traveling by vehicle or otherwise on public thoroughfares and when entering
17   commercial spaces, medical care providers, private offices, and private residences.
18          16.     In the interest of protecting his privacy and security, and the privacy and security
19   of his child, Mr. Dixon does not recite here the precise locations that he or L.D. took their mobile
20   devices with the “Location History” setting off during the relevant time, but does allege that the
21   following could be determined from Mr. Dixon’s location history: his eating habits; his shopping
22   habits; his exercise habits; whether he receives frequent medical or psychological care and the
23   types of medical or psychological care providers he sees; the extent to which he is involved in the
24   activities of his children, and what those activities are; how, where, and to what extent he
25   socializes; where his friends and associates reside; whether and where he has any recurring
26   appointments; whether and where he attends religious services; how often he takes public transit,
27   walks, or drives, and which routes; where he parks his car; whether and where he is employed and
28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    -5-            FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 8 of 44



 1   his work schedule; where he banks; whether he has attended any political rallies or protests; and
 2   whether and when he visited the polls on election day, and which poll.
 3          17.     Plaintiff Dixon further alleges that the following information regarding his minor
 4   child could be determined from L.D.’s location history: his eating habits; his shopping habits; his
 5   exercise habits; whether he receives frequent medical or psychological care and the types of
 6   medical or psychological care providers seen; the extent to which he is involved in before or
 7   after-school activities, and what those activities are; how, where, and to what extent he socializes;
 8   where his friends and associates reside; whether and where he has any recurring appointments;
 9   whether and where he attends religious services; how often he takes public transit, walks, or is
10   driven, and which routes; whether he has attended any political rallies or protests; whether he is
11   home schooled or attends school outside of the home, which school, and whether he has good
12   attendance.
13          18.     Plaintiff Najat Oshana resides in Modesto, California. From at least 2012 until
14   the present, Plaintiff Oshana has owned and used, and continues to own and use, an Android
15   mobile device, with various Google apps and functionalities downloaded onto the mobile device,
16   including Google Maps. In an express effort to protect her location history—and thus her privacy
17   and security—from efforts by Google, and any other third-parties, to record and access her
18   location over time, Ms. Oshana turned the “Location History” setting to “off” on her Google
19   Account. Based upon the terminology used by Google (e.g. “Location History”), the context, and
20   representations by Google to the effect that turning “Location History” off would prevent her
21   location information from being stored and that Google would respect her privacy settings, Ms.
22   Oshana believed that this would prevent Google from storing a record of her location history.
23   Despite Ms. Oshana’s “Location History” settings, Google continued to store her precise location
24   information.
25          19.     Throughout the relevant time period, Ms. Oshana carried her mobile device
26   virtually everywhere she went throughout the day, including when traveling by vehicle or
27   otherwise on public thoroughfares and when entering commercial spaces, medical care providers,
28   private offices, and private residences.

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    -6-            FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 9 of 44



 1          20.     In the interest of protecting her privacy and security, Ms. Oshana does not recite
 2   here the precise locations that she took her mobile device with the “Location History” setting off
 3   during the relevant time, but does allege that the following could be determined from her location
 4   history: her eating habits; her shopping habits; her exercise habits; whether she, or those in her
 5   care, receive frequent medical or psychological care and the types of medical or psychological
 6   care providers seen; the extent to which she is involved in the activities of her children (if any),
 7   and what those activities are; how, where, and to what extent she socializes; where her friends
 8   and associates reside; whether and where she has any recurring appointments; whether and where
 9   she attends religious services; how often she takes public transit, walks, or drives, and which
10   routes; where she parks her car; whether and where she is employed and her work schedule;
11   where she banks; whether she has attended any political rallies or protests; and whether and when
12   she visited the polls on election day, and which poll.
13          21.     Plaintiff Mark Carson resides in St. Petersburg, Florida. From 2011 until the
14   present, Plaintiff Carson has owned and used, and continues to own and use, an Apple mobile
15   device with various Google apps and functionalities downloaded onto the mobile device,
16   including Google Maps. In an express effort to protect his location history—and thus his privacy
17   and security—from efforts by Google, and any other third-parties, to record and access his
18   location over time, Mr. Carson turned the “Location History” setting to “off” on his Google
19   Account. Based upon the terminology used by Google (e.g. “Location History”), the context, and
20   representations by Google to the effect that turning “Location History” off would prevent his
21   location information from being stored and that Google would respect his privacy settings, Mr.
22   Carson believed that this would prevent Google from storing a record of his location history.
23   Despite Mr. Carson’s “Location History” settings, Google continued to store his precise location
24   information.
25          22.     Throughout the relevant time period, Mr. Carson carried his mobile device
26   virtually everywhere he went throughout the day, including when traveling by vehicle or
27   otherwise on public thoroughfares and when entering commercial spaces, medical care providers,
28   private offices, and private residences.

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                     -7-            FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 10 of 44



 1          23.     In the interest of protecting his privacy and security, Mr. Carson does not recite
 2   here the precise locations that he took his mobile device with the “Location History” setting off
 3   during the relevant time, but does allege that the following could be determined from Mr.
 4   Carson’s location history: his eating habits; his shopping habits; his exercise habits; whether he,
 5   or those in his care, receive frequent medical or psychological care and the types of medical or
 6   psychological care providers seen; the extent to which he is involved in the activities of his
 7   children (if any), and what those activities are; how, where, and to what extent he socializes;
 8   where his friends and associates reside; whether and where he has any recurring appointments;
 9   whether and where he attends religious services; how often he takes public transit, walks, or
10   drives, and which routes; where he parks his car; whether and where he is employed and his work
11   schedule; where he banks; whether he has attended any political rallies or protests; and whether
12   and when he visited the polls on election day, and which poll.
13          24.     Plaintiff Nurudaaym Mahon resides in Douglasville, Georgia. From at least
14   2013 until the present, Plaintiff Mahon has owned and used, and continues to own and use, an
15   Android mobile device. In an express effort to protect his location history—and thus his privacy
16   and security—from efforts by Google, and any other third-parties, to record and access his
17   location over time, Mr. Mahon turned the “Location History” setting to “off” on his Google
18   Account. Based upon the terminology used by Google (e.g. “Location History”), the context, and
19   representations by Google to the effect that turning “Location History” off would prevent his
20   location information from being stored and that Google would respect his privacy settings, Mr.
21   Mahon believed that this would prevent Google from storing a record of his location history.
22   Despite Mr. Mahon’s “Location History” settings, Google continued to store his precise location
23   information.
24          25.     Throughout the relevant time period, Mr. Mahon carried his mobile device
25   virtually everywhere he went throughout the day, including when traveling by vehicle or
26   otherwise on public thoroughfares and when entering commercial spaces, medical care providers,
27   private offices, and private residences.
28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    -8-            FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 11 of 44



 1           26.     In the interest of protecting his privacy and security, Mr. Mahon does not recite
 2   here the precise locations that he took his mobile device with the “Location History” setting off
 3   during the relevant time, but does allege that the following could be determined from Mr.
 4   Mahon’s location history: his eating habits; his shopping habits; his exercise habits; whether he,
 5   or those in his care, receive frequent medical or psychological care and the types of medical or
 6   psychological care providers seen; the extent to which he is involved in the activities of his
 7   children (if any), and what those activities are; how, where, and to what extent he socializes;
 8   where his friends and associates reside; whether and where he has any recurring appointments;
 9   whether and where he attends religious services; how often he takes public transit, walks, or
10   drives, and which routes; where he parks his car; whether and where he is employed and his work
11   schedule; where he banks; whether he has attended any political rallies or protests; and whether
12   and when he visited the polls on election day, and which poll.
13           27.     Defendant Google (“Google,” “Defendant,” or “the Company”) is a United States
14   corporation headquartered in Mountain View, California, and incorporated under the laws of
15   Delaware. Google is a sophisticated mobile operating system and mobile applications (“apps”)
16   developer in the business of commercializing personal data extracted from the use of tools and
17   services connected to the internet. As such, Google is aware of, and benefits from the conduct
18   described herein. Indeed, this forms a core component, among others, of its business model.
19   III.    JURISDICTION AND VENUE
20           28.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
21   §§ 1332 and 1367 because this is a class action in which the matter or controversy exceeds the
22   sum of $5,000,000, exclusive of interest and costs, and in which some members of the proposed
23   Class are citizens of a state different from defendant.
24           29.     This Court has personal jurisdiction over Defendant because Defendant owns and
25   operates a business that is headquartered in the Northern District of California and conducts
26   substantial business throughout California.
27           30.     Venue properly lies in this district pursuant to 28 U.S.C. § 1391(b)(1), as Google
28   is headquartered in this district.

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    -9-            FIRST AMENDED CLASS ACTION COMPLAINT
         Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 12 of 44



 1   IV.     CHOICE OF LAW
 2           31.    California law governs the substantive legal issues in this case. Google’s Terms of
 3   Service provide in pertinent part that California law will apply to any disputes arising out of or
 4   relating to Google’s terms or services.3
 5   V.      INTRADISTRICT ASSIGNMENT
 6           32.    Pursuant to Civil L.R. 3-2(c), assignment to this division is proper because a
 7   substantial part of the conduct which gives rise to Plaintiffs’ claims occurred in this district.
 8   Defendants market their products throughout the United States, including in Santa Clara County.
 9   Additionally, Google is headquartered in Mountain View, California, which is located within
10   Santa Clara County.
11           33.    Assignment to this division is also proper pursuant to Google’s Terms of Service,
12   which state in pertinent part that all claims arising out of or relating to Google’s terms or services
13   “will be litigated exclusively in the federal or state courts of Santa Clara County, California,
14   USA, and [users] and Google consent to personal jurisdiction in those courts.”4
15   VI.     STATEMENT OF FACTS
16           34.    According to a 2018 report by the Pew Research Center, the vast majority of
17   Americans–95%–now own a cellphone; the share of Americans that own smartphones is 77%.5
18   Globally, an estimated 5 billion people are connected through mobile devices, with approximately
19   one-half of those using smartphones.6 The overwhelming majority of mobile devices run on one
20   of two operating systems: Android or iOS, which are developed by Google and Apple,
21   respectively. 7 On each of these operating systems, users expect to customize their devices to
22   their preferences by “managing” various functionalities of their devices. They can, for example,
23   change their time zone, preferred language, or screen brightness. Included among these
24
     3
25     Google, Google Terms of Service (last modified October 25, 2017) (Ex. 3).
     4
       Google Terms of Service, supra (Ex. 3).
26   5
       Pew Research Center, Mobile Fact Sheet (February 5, 2018 ) (Ex. 4).
     6
27     David George et al., Global Mobile Trends 2017, GSMA Intelligence (September 2017) (Ex. 5).
     7
       James Vincent, 99.6 percent of new smartphones run Android or iOS, The Verge (February 16,
28   2017) (Ex. 6).

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                     - 10 -          FIRST AMENDED CLASS ACTION COMPLAINT
         Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 13 of 44



 1   functionalities is the option to turn on or off the retention of “Location History”—that is, the
 2   individual’s precise location information.8 In its Terms of Service, Google represents that it “will
 3   respect the choices you make to limit sharing or visibility settings in your Google Account.” Up
 4   until the time its true conduct became public, Google also falsely represented that, for its
 5   operating system, turning “Location History” off would prevent the company from storing
 6   location data reflecting where an individual using a device with its Android operating system had
 7   been.
 8           35.    In addition to developing the Android operating system, Google also develops
 9   apps that can be downloaded on Android and iOS devices. Google purports to allow users to
10   make customized settings and privacy decisions at the app level. Google tells users that they can
11   choose to share location information with some apps, for specified purposes, but choose not to
12   share that information with other apps. Google also claims that a user can share location
13   information with a certain app at some times (e.g., when the app is in active use), but not at
14   others. Google falsely represented that, for its apps, turning “Location History” off would
15   prevent the company from storing location data reflecting in detail where an individual with
16   Google apps downloaded had been.
17           36.    Google specifically—though falsely—assured users of both its apps and its mobile
18   devices that it would not store their location information if users denied or revoked its permission
19   to do so through their privacy settings. Google’s support page on the subject stated: “You can
20   turn off Location History at any time. With Location History off, the places you go are no
21   longer stored.”9
22           37.    Google purportedly instructed Android mobile device owners how to turn off
23   Location History on their devices, by going to the device’s “Settings” tab, as follows:10
24

25   8
       As used herein, “location information” refers to any and all data obtained through an
26   individual’s mobile device, which allows for the identification of that individual’s location either
     in the present or, when stored, through historic record.
     9
27     Archived version of Google Account Help, Manage or delete your Location History, (August
     16, 2018) (Ex. 2).
     10
28       Id.

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 11 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 14 of 44



 1

 2

 3

 4

 5

 6

 7

 8            38.   For users of Apple devices such as iPhones and iPads, Google purported to explain

 9   that a user must log into her online account with Google to turn off “Location History” (as it does

10   not control the Apple device’s operating system), and that turning “Location History” off would

11   “stop[] saving new location information”:11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   11
       Archived version of Google Account Help, Location history for iPhone & iPad (July 30, 2018)
28   (Ex. 7).

                                                                                CASE NO. 5:18-CV-05062-EJD
                                                   - 12 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 15 of 44



 1            39.   Google affirmatively represented to both Android and Apple device users that
 2   turning off “Location History” would result in Google ceasing to store an individual’s location
 3   information.
 4            A.    Google Stores Location Information Regardless of Privacy Settings.
 5            40.   Consistent with the instructions for users to manage Google’s permissions
 6   respecting their location information described above, Google published a support page to instruct
 7   users on how to manage and delete the user’s “Location History” which stated, “[w]ith Location
 8   History off, the places you go are no longer stored. When you turn off Location History for your
 9   Google Account, it’s off for all devices associated with that Google Account.”12 Google’s
10   representations were false. As the AP Report revealed, turning off “Location History” only
11   stopped Google from creating a location timeline that the user could view. Google, however,
12   tracked and continues to track the device users and store a meticulous record of their precise
13   locations.
14            41.   Contrary to Google’s representations, even when “Location History” is turned off,
15   whether at the Google Account level or the individual device level, a user’s location is stored and,
16   on information and belief, continues to be stored, every time she uses Google-controlled features
17   on her mobile device, including, inter alia, the Google Maps app, weather apps, and searches
18   made with the device’s mobile browser. As reported by the AP:
19                  For example, Google stores a snapshot of where you are when you
                    merely open its Maps app. Automatic daily weather updates on
20                  Android phones pinpoint roughly where you are. And some
                    searches that have nothing to do with location, like “chocolate chip
21                  cookies,” or “kids science kits,” pinpoint your precise latitude and
                    longitude — accurate to the square foot — and save it to your
22                  Google account.13
23

24            42.   Google’s conduct is contrary to users’ reasonable expectations of privacy. As
25   Princeton computer scientist and former chief technologist for the Federal Communications
26
     12
27      Archived version of Google Account Help, Manage or delete your Location History, (August
     16, 2018) (Ex. 2).
     13
28      AP Report (Ex. 1).

                                                                                CASE NO. 5:18-CV-05062-EJD
                                                   - 13 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 16 of 44



 1   Commission’s enforcement bureau, Jonathan Mayer, stated: “If you’re going to allow users to
 2   turn off something called ‘Location History,’ then all the places where you maintain location
 3   history should be turned off. That seems like a pretty straightforward position to have.”14
 4            B.    Google’s Conduct Poses a Serious Threat to Personal Privacy, Personal
                    Security, and Personal Dignity.
 5

 6            43.   Google’s “Location History” is profoundly granular and revealing. Each time
 7   Google captures an individual’s location information, it stores several data points, including but
 8   not limited to: timestamp (the exact moment in time that the data was captured), latitude,
 9   longitude, velocity, altitude, and activity. The “activity” data point even appears to reflect how an
10   individual is moving. Activity values include “IN_VEHICLE”, “IN_ROAD_VEHICLE”,
11   “IN_FOUR_WHEELER_VEHICLE” (Figure 1); 15 “EXITING_VEHICLE” (Figure 2);
12   “WALKING”, “ON_FOOT” (Figure 3); “STILL” (Figure 4); and “TILTING” (Figure 5).
13                                                Figure 1:
14

15

16

17

18

19

20

21

22

23

24

25

26   14
        Id.
     15
27      The following figures show location information collected by Google, captured by forensic
     testing conducted as part of counsel’s investigation of this matter, and do not show Plaintiffs’
28   location information or other data.

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 14 -          FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 17 of 44



 1                                    Figure 2:
 2

 3

 4

 5
                                      Figure 3:
 6

 7

 8

 9

10

11
                                      Figure 4:
12

13

14

15

16

17

18

19
                                      Figure 5:
20

21

22

23

24

25

26

27

28

                                                                 CASE NO. 5:18-CV-05062-EJD
                                       - 15 -      FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 18 of 44



 1            44.   Additional activity values include “RUNNING”, “IN_RAIL_VEHICLE”,
 2   “IN_TWO_WHEELER_VEHICLE”, “ON_BICYCLE”, and “UNKNOWN.”
 3            45.   Google also measures, on a scale from 1 to 100, how sure it is that the user is
 4   actually engaging in that type of movement.16
 5            46.   Thus, for a given individual, Google not only stores a record of where,
 6   specifically, she is, at what time, and for what duration; Google also discerns how fast she is
 7   traveling, whether it is on foot or in a vehicle (and which specific vehicle), and whether she is
 8   entering or exiting a given vehicle.
 9            47.   The location information stored by Google in violation of its representations and
10   Class members’ permissions is personally identifying, in and of itself. When an individual’s
11   precise location is stored over a period of time, access to that stored location information provides
12   an intimate, and individually-identifying, profile of that individual’s life. Moreover, Google’s
13   stored location information is linked with other personally-identifying information, including an
14   individual’s name, email address, and potentially many other personally-identifying data points.
15   Specifically, all location information stored by Google is stored in an individual’s Google
16   Account where it is linked to the other data in that account, which includes the individual’s name
17   and email address. These are required data points for establishing a Google Account. Further, a
18   Google Account may include additional items of personally identifying information such as the
19   user’s phone number, address, and payment information.
20            48.   Data breaches are increasingly common among companies that store user data. As
21   a major aggregator of valuable personally identifying and other information, Google is an obvious
22   target for hackers. Any information that Google stores may eventually be stolen, if it has not
23   already been. As recently as October 2018, for example, Google announced that it had
24   discovered a vulnerability in its Google+ program that exposed personal account information to
25   third-parties, contrary to its user agreements and representations. To protect its public image,
26

27   16
        Douglas C. Schmidt, Google Data Collection, Digital Content Next (August 15, 2018), at pp.
28   12-13 (Ex. 8).

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 16 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 19 of 44



 1   Google reportedly failed to disclose that information to the public for months, and came clean
 2   only after the security risk was discovered by the media.17
 3            49.   In addition, despite security measures in place, individual Google accounts are
 4   sometimes taken over by criminals and others who would use the information stored there for
 5   nefarious purposes, such as stalking, harassment, identity theft, and phishing the associates of the
 6   targeted Google user. In many respects, the only sure way to prevent sensitive location histories
 7   from falling into unauthorized hands is to keep no records in the first instance. Through its
 8   duplicitous conduct, misrepresentations, and omissions here, Google denied Plaintiffs and Class
 9   members that option.
10            C.    Preventing Google’s Storage of Location Information—If Possible—is Far
                    More Complex than Google Represents.
11

12            50.   Contrary to the plain language and simple process set forth in the Google support
13   pages referenced above, reports have suggested that in order to actually and effectively prevent
14   Google from storing location information, users must navigate to and understand an additional,
15   deeply-buried and non-obvious setting titled “Web & App Activity.”
16            51.   Following publication of the AP Report, it was reported that, to actually prevent
17   tracking and storage of location information by Google, a user must turn off the “Web & App
18   Activity” setting on her Google account. To do so, reports indicated that a user must sign in to
19   her Google account on a browser (if an iPhone user) or through the Android settings menu (on an
20   Android device). In the browser, she can access her account settings by finding “Google
21   Account” in the dropdown menu in the upper right-hand corner, then select “Personal Info &
22   Privacy,” choose “Manage your Google Activity,” then click “Go to Activity Controls.” Once
23   there, a setting called “Web & App Activity” is revealed, which can then be toggled off. A series
24   of screenshots demonstrating these steps is attached hereto as Exhibit 10.
25

26

27   17
        Douglas MacMillan and Robert McMillan, Google Exposed User Data, Feared Repercussions
28   of Disclosing to Public, The Wall Street Journal (October 8, 2018) (Ex. 9).

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 17 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 20 of 44



 1          52.     Thus, unless “Web & App Activity” is disabled in addition to “Location History,”
 2   Google continues to store individuals’ location information. This is made evident in the AP
 3   Report, which included a visual map of the movements of its investigator, who carried an
 4   Android phone with Location History turned off (but with “Web & App Activity” enabled). The
 5   map shows the location information that was tracked and stored by Google, and includes the
 6   investigator’s train commute on two trips to New York and visits to The High Line park, Chelsea
 7   Market, Hell’s Kitchen, Central Park and Harlem. To protect his privacy, the AP did not plot the
 8   most common marker stored by Google—his home address.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27          53.     Although multiple media outlets have suggested that turning off “Web & App
28   Activity” (on top of disabling “Location History”) is effective to prevent the storage of location
                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 18 -          FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 21 of 44



 1   information, and some attribute the information to Google,18 express confirmation of the overall
 2   effectiveness of this process seems to be absent from Google-branded webpages.
 3            54.   As of the date of this filing, the Google Support page on the topic does not
 4   definitively confirm that turning off “Web & App Activity” would actually prevent Google from
 5   storing specific, time-stamped, precise location information about a user. The page does not state
 6   that turning off “Web & App Activity” terminates all storage of users’ location data; rather, the
 7   page warns that after Location History has been turned off, “[i]f you have other settings like Web
 8   & App Activity turned on” location data may still be saved.19
 9            55.   Similarly, the AP reported in August 2018 that a Google spokesperson all but
10   acknowledged that Google discerns and stores its users’ location histories through other means,
11   the details of which Google has not publicized. The spokesperson reportedly stated, “There are a
12   number of different ways that Google may use location to improve people’s experience,
13   including: Location History, Web and App Activity, and through device-level Location
14   Services.”20 Accordingly, on information and belief, users may need to adjust even more settings
15   to prevent Google from storing location information, or indeed, it may be that no amount of
16   denying “permissions” to Google would protect one’s location information from being stored. In
17   all events, Google has failed to disclose the true state of affairs to Plaintiffs and Class members,
18   and instead affirmatively misrepresented that they could protect their privacy by opting out of
19   having their location information stored.
20            56.   To the extent that the reports regarding “Web & App Activity” settings are correct,
21   the process to prevent one’s location data from being stored is not merely counter-intuitive, it is
22
     18
        See, e.g., Emily Dreyfuss, How to Stop Google From Tracking Your Location, Wired (August
23   13, 2018) (“To actually turn off location tracking, Google says you have to navigate to a setting
     buried deep in your Google Account called Web & App Activity, which is set by default to share
24   your information, including not just location but IP address and more.”) (Ex. 11); Associated
     Press, Google Found to Track the Location of Users Who Have Opted Out, NBC News
25   (August 13, 2018) (“To stop Google from saving these location markers, the company says, users
     can turn off another setting, one that does not specifically reference location information. Called
26   ‘Web and App Activity’ and enabled by default, that setting stores a variety of information from
     Google apps and websites to your Google account.”) (Ex. 12).
27   19
        Google Account Help, Manage Your Location History (November 16, 2018) (Ex. 13).
     20
28      AP Report (Ex. 1) (emphasis added).

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                    - 19 -          FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 22 of 44



 1   deceptive: Google obfuscates that the “Web & App Activity” setting is related to location, and
 2   instead represents that it is the “Location History” setting that controls geolocation tracking.
 3   Indeed, in Google’s description of these “Controls,” the “Web & App Activity” setting resides
 4   directly above—but separate and apart from—the “Location History” option, indicating that
 5   settings related to location and those related to web and app activity are distinct. 21 Further,
 6   throughout the relevant time period, ceasing only this month, Google’s vague description of what
 7   “Web & App Activity” does—that it “[s]aves your activity on Google sites and apps to give you
 8   faster searches, better recommendations, and more personalized experiences in Maps, Search, and
 9   other Google services”22—would not put a user on notice that it relates to GPS tracking accurate
10   to less than a meter. For a user to obtain any more detail about the “Web & App Activity”
11   setting, she had to click through to “[l]earn more,” then scroll to what’s saved as “Web & App
12   Activity,” and open a section that is by default collapsed, entitled, “[i]nfo about your searches &
13   more” before Google even mentioned that the setting is related to location tracking.23 A user
14   therefore had insufficient notice of the storage and tracking of location information, particularly
15   in light of separate representations and reporting that the “Location History” setting is what
16   allows individuals to control Google’s storage and tracking of their location information.
17            57.   Google intentionally hides the nature of its location tracking and obfuscates the
18   opt-out process (if the opt-out process is indeed effective). Before its conduct was uncovered in
19   the AP Report, Google provided at least three support pages on location titled: “Manage or delete
20

21
     21
        Archived version of Google Account Help, Activity Controls (November 3, 2018) (Ex. 14).
22   22
        Id. (Ex. 14). Prior versions of this explanation were even less informative. In October of 2016
23   and May of 2018 (and, on information and belief, throughout the interim), Google described
     “Web & App Activity” as a setting that would “Save your search activity on apps and in browsers
24   to make searches faster and get customized experiences in Search, Maps, Now, and other Google
     products.” (Ex. 15). Between November 3, 2018 and the filing of this Amended Complaint,
25   Google revised its description of Web & App Activity to acknowledge that it “[s]aves . . .
     associated info like location.” See Activity Controls,
26   https://myaccount.google.com/intro/activitycontrols (last visited November 19, 2018).
     23
        These actions would take the user to Google Search Help, See & control your search activity,
27   available at
     https://support.google.com/websearch/answer/54068?p=web_app_activity&hl=en&visit_id=6367
28   80265142799029-1372957410&rd=1 (last visited November 16, 2018); (see also id., Ex. 16).

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                    - 20 -          FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 23 of 44



 1   your Location History,”24 “Turn location on or off for your Android device,”25 and “Manage
 2   location settings for Android apps.”26 Strikingly, at the time this action was filed, none of these
 3   made any mention of “Web & App Activity”—to date, the only way identified to potentially
 4   prevent Google from tracking user location.
 5            D.     Google’s Ineffective Response to the AP Report Confirms and Continues Its
                     Deceptive Behavior.
 6

 7            58.    In its initial response to the AP Report on August 13, 2018, Google did not deny

 8   storing users’ location information in contravention of their settings, but rather defended itself by

 9   falsely stating: “We provide clear descriptions of these tools.”27

10            59.    Google’s assertion that “clear descriptions” exist is incorrect. First, Google

11   disingenuously and publicly represented that preventing the storage of location data is as easy as

12   turning “off” a settings switch, all the while aware that such action would be ineffective. Google

13   silently endorsed well-known technology periodicals that, as set forth in paragraph 88, propagated

14   Google’s falsehood that toggling off “Location History” is an effective tool to prevent tracking.

15   Second, while perpetuating the myth of an effective “Location History” switch, Google failed to

16   make reasonably clear to users that they must take a wholly separate, complicated, and poorly-

17   labeled route in order to turn off location tracking (if this route is in fact effective), i.e., locating,

18   identifying, and understanding a deeply-buried and non-obvious setting titled “Web & App

19   Activity.”28

20            60.    Three days after the AP Report was published, on August 16, 2018, Google

21   reversed course and revised the description on its help page for the “Location History” setting—

22   which previously stated simply “With Location History off, the places you go are no longer

23   stored”—to read:

24   24
        Archived version of Google Account Help, Manage or delete your Location History, (August
25   16, 2018) (Ex. 2); Revised archived version of same (August 18, 2018) (Ex. 17).
     25
        Archived version of Google Account Help, Turn location on or off for your Android device
26   (August 16, 2018) (Ex. 18).
     26
        Android Help, Manage location settings for Android apps (July 29, 2018) (Ex. 19).
27   27
        AP Report.
     28
28      This function is set by default to share the user’s information, including location.

                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                      - 21 -           FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 24 of 44



 1                  This setting does not affect other location services on your device, like
                    Google Location Services and Find My Device. Some location data
 2                  may be saved as part of your activity on other services, like Search and
                    Maps. When you turn off Location History for your Google Account,
 3                  it’s off for all devices associated with that Google Account.29
 4            61.   With this revision, Google disclosed for the first time that Google “may” track

 5   “some” users even after they have turned “Location History” off.

 6            62.   Google has since amended its public-facing statements further. In addition

 7   revealing that “[s]ome location data may continue to be saved in other settings,” Google now

 8   provides more previously-concealed “examples” of how Google “may” collect and store

 9   information regardless of a user’s Location History permissions, including through the user’s

10   “camera app.”30

11            63.   However, Google’s new language remains vague, ambiguous, and deceptive—

12   particularly through the use of unclear language such as “some” and “may.” Google fails to

13   clearly and definitively disclose what location data is saved, and when.

14            64.   Further, Google’s latest revisions fail to specify what, if any, location data tracking

15   is ceased when a user turns “Location History” off. Moreover, Google still fails to clearly

16   disclose the “Web & App Activity” setting, and how (and whether) it, or any other number of

17   permissions settings, can be used to effectively prevent Google from recording location

18   information. As discussed at Section VI.F, infra, as of the filing of this Amended Complaint,

19   when an individual queries Google’s Help Center on how to stop Google from tracking location

20   information, Location History is still presented as an effective tool.

21            E.    Google’s Surreptitious Storage of Location Data Defies Reasonable
                    Expectations of Privacy and Egregiously Violates Established Social Norms.
22

23            65.   Each of the following acts defy social norms and invade reasonable privacy

24   expectations: Tracking and storing detailed location information contrary to users’ consent,

25   affirmatively misleading users regarding their ability to opt out, and failing to disclose that a

26
     29
27      Compare Ex. 2 (August 16, 2018 archived version captured at 04:09 a.m.) with Ex. 17 (August
     18, 2018 archived version).
     30
28      Manage Your Location History, supra (Ex. 13).

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                    - 22 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 25 of 44



 1   history of users’ locations are stored in perpetuity. Normally, mobile device and Internet users
 2   such as Plaintiffs are able to control the flow of sensitive information about themselves through
 3   “settings” and “permissions” that they grant, or withhold, from third-parties, including Google.
 4   Plaintiffs’ and Class members’ expectations that those settings and permissions would be heeded
 5   and effective, and that they could travel without creating a record of their movements, are
 6   eminently reasonable.
 7           66.    Google falsely represented to Plaintiffs and Class members that it would not store
 8   their location information, thus creating the false impression that Class members could use
 9   Google’s services in a privacy-protective manner. Insofar as Google might need location
10   information to provide class members with Google services such as Google Maps, with Location
11   History disabled, any authorization to access location information for those services would only
12   be granted for a specified, limited, and transient purpose. By disabling Location History,
13   Plaintiffs directed Google not to store such information for any subsequent access, analysis, or
14   use. Storage creates additional risks of privacy harms, including because if location information
15   is not stored, it cannot subsequently be used. Moreover, the storage of location information
16   creates an individually-identifiable, comprehensive record of that person, reflecting a wealth of
17   detail about her associations ranging from familial to political to professional to religious and
18   more.
19           67.    Plaintiffs and Class members took specific steps to protect their privacy and
20   personal security (as well as the privacy and security of their minor children), and made
21   reasonable efforts to stop Google from storing information regarding their whereabouts and day-
22   to-day activities. Based on Google’s representations and omissions, context, and industry norms,
23   they expected Google to heed and follow their instructions and, as a result, expected that their
24   whereabouts would be private, not stored on Google’s servers along with other personally-
25   identifying information and data. Those reasonable expectations were consistent with sentiments
26   that are widely shared in American society and elsewhere, and grounded in long-standing social
27   norms and jurisprudence protecting privacy.
28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 23 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 26 of 44



 1                  1.      Plaintiffs’ Expectations of Privacy are Enshrined in Law.
 2            68.   Invasion of privacy has been recognized as a common law tort for more than a
 3   century. In Griswold v. Connecticut, 381 U.S. 479 (1965), the Supreme Court confirmed the
 4   primacy of privacy rights, explaining that the Constitution operates in the shadow of a “right to
 5   privacy older than the Bill of Rights.” Most recently, the Supreme Court specifically recognized
 6   the reasonable expectation of privacy a person has in the location information generated by her
 7   cell phone, in Carpenter v. United States, 138 S. Ct. 2206 (2018). For its part, California
 8   amended its constitution in 1972 to specifically enumerate a right to privacy in its very first
 9   section. See Cal. Const. Art. I, § 1.
10                  2.      Plaintiffs’ Expectations Reflect Widely-Held Social Norms.
11            69.   As observed by the Supreme Court in Carpenter, a smartphone, tablet, or other
12   mobile device is a constant in many people’s lives. Indeed, an Internet-connected digital device is
13   a pre-requisite for modern life, necessary for the full continuum of daily activities, from work to
14   commerce to communication (both professional and personal) to obtaining basic government
15   services. Because of the indispensable nature of connected devices to the entire spectrum of daily
16   life, many Americans carry their mobile devices everywhere they go. In a 2015 study, 94% of
17   smartphone owners said they carry their phone with them frequently, and 82% say they never or
18   rarely turn their phones off.31 Likewise, Plaintiffs here carry their devices with them on a regular
19   basis throughout the day.
20            70.   In light of the ubiquity of Internet-enabled mobile devices, and in light of those
21   same devices’ capacity for near perfect surveillance, society unequivocally has embraced the need
22   to secure and enforce the right of all people to determine for themselves when, and to what extent,
23   data produced by these devices regarding peoples’ lives and activities will be shared, cataloged,
24   and analyzed. Google itself has recognized the importance of user control over privacy settings:
25   in September of this year, its Chief Privacy Officer testified to United States Senate Committee
26

27   31
       Lee Rainie and Kathryn Zickuhr, Americans’ Views on Mobile Etiquette, Pew Research Center
28   (August 26, 2015) (Ex. 20).

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 24 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 27 of 44



 1   on Commerce, Science, and Transportation that “users trust [Google] to keep their personal
 2   information confidential and under their control.”32
 3            71.    According to a poll by the Pew Research Center, 93% of adults believe that being
 4   in control of who can get information about them is important, and 90% believe that controlling
 5   what information is collected about them is important.33 Additionally, Americans say they do not
 6   approve of observation without consent: 88% say it is important that they not have someone
 7   watch or listen to them without their permission.34
 8            72.    According to a 2013 Pew Research study, “86% of Internet users have tried to be
 9   anonymous online and taken at least one step to try to mask their behavior or avoid being
10   tracked.”35 For example, 64% percent of adults claim to clear their cookies and browser histories
11   in an attempt to be less visible online.36 Such behaviors exemplify people’s expectation that their
12   personal information—including their location—will not be tracked by others without their
13   consent or permission, and that settings claiming to allow them to protect such information will
14   be effective.
15            73.    A 2010 study comparing the opinions of young adults between the ages of 18 to 24
16   with other age categories (25-34, 35-44, 45-54, 55-64, and 65+) found that a large percentage of
17   young adults were in harmony with older Americans regarding concerns about online privacy,
18   norms, and policy suggestions.37 For example, 88% of young adults surveyed responded that
19   “there should be a law that requires websites and advertising companies to delete all stored
20

21
     32
22      Written Testimony of Keith Enright Chief Privacy Officer, United States Senate Committee on
     Commerce, Science, and Transportation, Examining Safeguards for Consumer Data Privacy,
23   (September 26, 2018) (emphasis added) (Ex. 21).
     33
        Mary Madden and Lee Rainie, Americans’ Attitudes About Privacy, Security and Surveillance,
24   Pew Research Center (May 20, 2015) (Ex. 22).
     34
        Id.
25   35
        Lee Rainie, et al., Anonymity, Privacy, and Security Online, Pew Research Center (September
     5, 2013) (Ex. 23).
26   36
        Id.
     37
27      Chris Hoofnagle, et al., How Different Are Young Adults from Older Adults When It Comes to
     Information Privacy Attitudes & Policies, University of Pennsylvania Scholarly Commons (April
28   14, 2010) (Ex. 24).

                                                                                CASE NO. 5:18-CV-05062-EJD
                                                   - 25 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 28 of 44



 1   information about an individual”; for individuals in the 45-54 age range, 94% approved of such a
 2   law.38
 3            74.   The same study noted that “[o]ne way to judge a person’s concern about privacy
 4   laws is to ask about the penalties that companies or individuals should pay for breaching them.”39
 5   A majority of the 18-24 year olds polled selected the highest dollar amount of punishment (“more
 6   than $2,500”) in response to how a company should be fined if it purchases or uses someone’s
 7   personal information illegally; across all age groups, 69% of individuals opted for the highest
 8   fine. Beyond a fine, approximately half of the sample (across all age groups) chose the harshest
 9   penalties for companies using a person’s information illegally: putting them out of business and
10   imposing jail time.40
                     3.    Parents Have a Reasonable and Universal Expectation of Privacy for
11                         their Children.
12
              75.   In surreptitiously and deceitfully tracking and recording individuals’ location
13
     information, Google tracked minor children, a practice which is especially and universally
14
     reviled.
15
              76.   Parents’ interest in the care, custody, and control of their children is perhaps the
16
     oldest of the fundamental liberty interests recognized by society. There is a strong tradition of
17
     parental concern for the nurture and upbringing of children in light of children’s vulnerable
18
     predispositions. Our society recognizes that parents should maintain control over who interacts
19
     with their children and how, in order to ensure the safe and fair treatment of their children.
20
              77.    By way of example, American society has expressed heightened concern for the
21
     exploitation of children in numerous ways:
22
                    a.      At common law, children under the age of eighteen do not have full
23
     capacity to enter into binding contracts with others. The law shields minors from their lack of
24
     judgment, cognitive development, and experience.
25

26
     38
        Id.
27   39
        Id.
     40
28      Id.

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 26 -         FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 29 of 44



 1                  b.      Under state law, children are frequently protected via parental consent
 2   requirements. Cal. Civ. Code § 3344 requires “the prior consent of [a] parent or legal guardian”
 3   in order for a person to use the name or likeness of a minor under the age of eighteen for
 4   advertising purposes. The California Education Code does not allow access to personal data
 5   collected from students without parental consent. Cal. Educ. Code § 49076(a). Various bills
 6   pending before the California State legislature seek to protect parental autonomy over children
 7   engaged in online activities.
 8                  c.      State laws also outright ban certain forms of targeted advertising to
 9   children. The California Student Online Personal Information Protection Act (“SOPIPA”)
10   requires that operators of mobile applications marketed for use in K-12 schools not engage in
11   “targeted advertising,” “amass a profile” of children, or sell children’s information, based upon
12   any information, including “persistent unique identifiers” (including geolocation), that the
13   operator has acquired through use of its apps or services.
14                  d.      At the federal level, the Children’s Online Privacy Protection Act
15   (“COPPA”) protects, inter alia, children’s Personal Data from being collected and used for
16   targeted advertising purposes without parental consent, and reflects a clear nationwide norm
17   about parents’ expectations to be involved in how companies profile and track their children
18   through use of technology.
19          78.     Legislative commentary about the need for federal law to provide protections for
20   children provides another expression of society’s expectation that companies should not track
21   children’s activities without obtaining parental consent. For example, when discussing the need
22   for federal legislation to protect children’s privacy—which eventually led to Congress passing
23   COPPA—Senator Richard Bryan (the primary author of the COPPA bill) stated: “Parents do not
24   always have the knowledge, the ability, or the opportunity to monitor their children’s online
25   activities, and that is why Web site operators should get parental consent prior to soliciting
26   personal information. The legislation that Senator McCain and I have introduced will give
27

28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 27 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 30 of 44



 1   parents the reassurance that when our children are on the Internet they will not be asked to give
 2   out personal information to commercial Web site operators without parental consent.”41
 3            79.     The advertising industry’s own privacy standards, and the self-regulatory agencies
 4   which serve it, also support enhanced protections for children online, including obtaining parental
 5   consent. For example, “[t]he majority of advertisers agree with the statement that parents should
 6   give their permission for the data collection of their children (89.5%) and teenagers (78.9%).”42
 7            80.     In the same vein, the Children’s Advertising Review Unit, an arm of the
 8   advertising industry’s self-regulation branch, recommends that companies take the following
 9   steps, inter alia, to meet consumers’ reasonable expectations of privacy and avoid violating the
10   law:
11                    a.     Advertisers have special responsibilities when collecting data from
12   children online. They should take into account the limited knowledge, experience, sophistication
13   and maturity of the audience, and must clearly disclose to website or online service users their
14   information collection and tracking practices, information uses, and the means for correcting or
15   removing the information. These disclosures should be prominent and readily accessible before
16   information is collected.
17                    b.     They should disclose passive means of collecting information from
18   children (e.g., navigational tracking tools, browser files, persistent identifiers, etc.) and what
19   information is being collected.
20                    c.     They must obtain “verifiable parental consent” before they collect, use or
21   disclose personal information to third-parties, except those who provide support for the internal
22   operation of the website or online service and who do not use or disclose such information for any
23   other purpose.
24

25
     41
26      S. 2326: Children’s Online Privacy Protection Act of 1998, Hearing before Senate
     Subcommittee on Communications, Statement of Sen. Bryan, S. Hrg. 105-1069, at 4 (Sept. 23,
27   1998) (Ex. 25) (emphasis added).
     42
        Kristien Daems, et al., Advertisers’ perceptions regarding the ethical appropriateness of new
28   advertising formats aimed at minors, J. Marketing Comms. 8 (2017) (Ex. 26).

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                     - 28 -          FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 31 of 44



 1                  d.         To respect the privacy of parents, they should not maintain in retrievable
 2   form information collected and used for the sole purpose of obtaining verifiable parental consent
 3   or providing notice to parents, if consent is not obtained after a reasonable time. 43
 4            81.   By surreptitiously tracking and storing the location information of minor children,
 5   and providing misleading and outright deceptive disclosures regarding its practices, Google has
 6   breached parents’ and their children’s reasonable expectation of privacy, in contravention of
 7   privacy norms that are reflected in consumer surveys, centuries of common law, state and federal
 8   statutes, legislative commentaries, industry standards and guidelines, and scholarly literature.
 9                  4.         The Federal Trade Commission Has Identified Surreptitious Tracking
                               and Storage of Location Information as a Deceptive Trade Practice.
10

11            82.   The Federal Trade Commission (“FTC” or Agency) has determined that tracking
12   individuals’ geolocations without permission (and in contravention of their instructions) is a
13   deceptive trade practice. Indeed, the FTC expressly weighed in on the legality of the very type of
14   behavior complained of herein, and found it to be a deceptive trade practice, in violation of
15   Section 5 of the Federal Trade Commission Act.
16            83.   In June 2016, the FTC announced that it had entered into a settlement agreement
17   with a mobile advertising company, InMobi PTE, after the Agency charged InMobi with
18   deceptively tracking the locations of hundreds of millions of people without their knowledge or
19   consent in order to serve advertisements tailored to individual people based on where they lived
20   or places they visited.
21            84.   In that highly analogous case, the FTC alleged that InMobi represented to its users
22   that: (i) its advertising software would only track users’ locations when they opted in to such
23   tracking, and (ii) it would conduct such tracking in a manner consistent with users’ device privacy
24   settings.44 According to the FTC complaint,45 however, InMobi was actually tracking consumers’
25
     43
        Children’s Advertising Review Unit, Self-Regulatory Program for Children’s Advertising
26   (2014) (Ex. 27).
     44
27      Mobile Advertising Network InMobi Settles FTC Charges It Tracked Hundreds of Millions of
     Consumers’ Locations Without Permission, Federal Trade Commission (June 22, 2016) (Ex. 28).
     45
28      Id.

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                      - 29 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 32 of 44



 1   locations whether or not the apps using InMobi’s software asked for users’ permission to do so,
 2   and engaged in tracking even when users explicitly denied permission to track and store location
 3   information.
 4            85.   As a result of the FTC enforcement action, InMobi agreed to pay $950,000 in civil
 5   penalties and implement a comprehensive privacy program, including a prohibition from
 6   collecting individuals’ location information without their affirmative express consent and a
 7   requirement that InMobi honor consumers’ location privacy settings. The company was required
 8   to delete all of the user location information it had collected and stored without consent and was
 9   prohibited from further misrepresenting its data collection practices. The settlement also required
10   InMobi to institute a comprehensive privacy program to be independently audited every two years
11   for 20 years from the date of settlement.46
12            86.   The activities engaged in by Google, as detailed in this complaint, mirror location
13   tracking activities condemned and sanctioned by the FTC.
14            F.    Google’s Deception Compounds the Outrageous Nature of its Conduct.
15            87.   Google claimed to offer people a choice when it came to their location
16   information. In stating that users could adjust privacy settings to control whether Google stores
17   their location, Google warranted that it would respect those users’ privacy choices. In reality,
18   Google rendered users’ choices meaningless: Google stored location data despite the permissions
19   and instructions that users provided through those very settings. Google’s storage and tracking of
20   users’ location information and movement history was surreptitious and purposely deceptive.
21            88.   Not only were Google’s representations about privacy likely to deceive people,
22   Google did deceive the billions of people who use its products. Not only did ordinary users,
23   including Plaintiffs, reasonably conclude that turning “Location History” off meant that their
24   location would not be tracked and stored, but sophisticated media professionals who cover
25

26
     46
27     Stipulated Order for Permanent Injunction and Civil Penalty Judgment, United States of
     America v. InMobi Pte, Ltd., Case No. 3:16-cv-3474 (N.D. Cal. [June 22, 2016]) (Dkt. No. 2-1)
28   (Ex. 29).

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 30 -          FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 33 of 44



 1   developments in technology, as well as knowledgeable computer scientists, academics, and
 2   regulators, were also deceived. For example:
 3                   a.      Only two weeks before the AP Report was published, a website devoted
 4   exclusively to topics concerning mobile devices running on Google’s Android platform
 5   (“Android Central”) published an article titled “How to view your location history in Google
 6   Maps,” under the heading “How to disable location tracking.” In the article, the author—based
 7   on Google’s misrepresentations—writes, “There’s also the option to pause tracking for your
 8   account as a whole. To do so, toggle Location History to off, and select OK in the dialog box
 9   that follows. That’s all there is to it!”47
10                   b.      Similarly, the computer security firm Sophos publishes a website dedicated
11   to mobile privacy and security topics, called “Naked Security.” In an October 2017 article, the
12   author stated—based on Google’s misrepresentations—that preventing Google from tracking you
13   “was as simple as going to Settings > Location (under personal) > Google Location History and
14   selecting ‘off’. For comprehensive details on switching off and deleting your location history, go
15   to Google’s Manage or delete your Location History page.”48 As discussed in paragraphs 36-39,
16   supra, this page instructed users to utilize the “Location History” setting to prevent location
17   tracking.
18                   c.      An online tutorial on WikiHow, titled “How to Disable Google Location
19   History,” explains—based on Google’s misrepresentations—that “[w]hen you use some Google
20   products like Google Search and Google Maps, Google collects your location information,” and
21   further indicates that the way to disable this location tracking is by following the steps described
22   in paragraphs 36-39, supra. This tutorial shows that the authors believed “Location History” was
23   the key to preventing storage of location data, and only referred to the “Web & App Activity”
24   section as a landmark for navigating to “Location History,” and not as a setting that implicated
25

26   47
        Harish Jonnalagadda, How to view your location history in Google Maps, Android Central
27   (July 20, 2018) (Ex. 30)(emphasis in original).
     48
        Matt Boddy, The Google tracking feature you didn’t know you’d switched on, NakedSecurity
28   by Sophos (October 3, 2017) (Ex. 31).

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                    - 31 -         FIRST AMENDED CLASS ACTION COMPLAINT
          Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 34 of 44



 1   the storage or use of location information in any way. Specifically, it stated: “Navigate to
 2   ‘Location History’ section. You can see it under the Web & App Activity segment.” 49 The
 3   article does not indicate that “Web & App Activity” settings control location tracking and storage.
 4                  d.      Additionally, in the AP Report, multiple sophisticated researchers,
 5   regulators, and elected officials stated—based on Google’s misrepresentations—that they
 6   believed Google’s representations concerning the efficacy of the “Location History” setting to be
 7   deceitful. They stated that they were unaware that Google tracked individuals even if “Location
 8   History” had been turned off. For example, Jonathan Mayer, a Princeton computer scientist and
 9   former chief technologist for the Federal Communications Commission’s Enforcement Bureau,
10   stated “If you’re going to allow users to turn off something called ‘Location History,’ then all the
11   places where you maintain location history should be turned off. That seems like a pretty
12   straightforward position to have.”50
13            89.   Lawmakers were misled as well. Senator Mark Warner of Virginia indicated that
14   Google’s “corporate practices…diverge wildly from the totally reasonable expectations of their
15   users.”51 Representative Frank Pallone of New Jersey called for “comprehensive consumer
16   privacy and data security legislation” in the wake of the AP Report.52
17            90.   Google’s misrepresentations continue, despite public outcry following the AP
18   Report. As of the date of filing this Amended Complaint, if an individual goes to Google’s Help
19   Center53 and inquires “How can I stop Google Tracking My Location?,” the very first answer
20   Google provides her is to “Manage your location history” and directs her to the “Location
21   History” tool, which does not stop Google tracking her location. None of the immediate results
22   identify every step a user must take to achieve that result; indeed, it is unclear whether a means to
23   truly prevent Google from storing Plaintiffs’ and Class members’ location data even exists.
24

25   49
        WikiHow, How to Disable Google Location History (last visited November 19, 2018) (Ex. 32).
     50
26      AP Report (Ex. 1), supra.
     51
        Id.
27   52
        Id.
     53
28      Google Help, available at https://support.google.com/?hl=en (last visited September 19, 2018)

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 32 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 35 of 44



 1   VII.   CLASS ALLEGATIONS
 2          91.     Plaintiffs bring this class action, pursuant to Rule 23 of the Federal Rules of Civil
 3   Procedure, individually and on behalf of all members of the following classes, which are jointly
 4   referred to throughout this Complaint as the “Class:”
 5                  Android Class: All natural persons who used Android mobile
                    devices, who turned off “Location History,” and whose location
 6                  information was nonetheless stored by Google while “Location
                    History” was disabled.
 7
                    Apple Class: All natural persons who used Apple mobile devices,
 8                  who turned off “Location History,” and whose location information
                    was nonetheless stored by Google while “Location History” was
 9                  disabled.
10                  Android Parent Subclass: All parents and/or legal guardians of
                    persons who, while such persons were younger than the age of 18,
11                  used Android mobile devices, who turned off “Location History,”
                    and whose location information was nonetheless stored by Google
12                  while “Location History” was disabled.
13                  U.S. Android Subclass: All natural persons residing in the United
                    States who used Android mobile devices, who turned off “Location
14                  History,” and whose location information was nonetheless stored by
                    Google while “Location History” was disabled.
15
                    U.S. Apple Subclass: All natural persons residing in the United
16                  States who used Apple mobile devices, who turned off “Location
                    History,” and whose location information was nonetheless stored by
17                  Google while “Location History” was disabled.
18                  Apple Parent Subclass: All parents and/or legal guardians of
                    persons who, while such persons were younger than the age of 18,
19                  used Apple mobile devices, who turned off “Location History,” and
                    whose location information was nonetheless stored by Google
20                  while “Location History” was disabled.
21          92.     Plaintiff Patacsil seeks to represent the Android Class and Apple Class, and U.S.
22   Android Subclass and U.S. Apple Subclass; Plaintiffs Dixon, Oshana, and Mahon seek to
23   represent the Android Class and U.S. Android Subclass; Plaintiff Carson seeks to represent the
24   Apple Class and U.S. Apple Subclass; and Plaintiff Dixon seeks to represent the Android Parent
25   Subclass and the Apple Parent Subclass.
26          93.     Excluded from each Class are the following individuals: officers and directors of
27   Google and its parents, subsidiaries, affiliates, and any entity in which Google has a controlling
28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 33 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 36 of 44



 1   interest; and all judges assigned to hear any aspect of this litigation, as well as their immediate
 2   family members.
 3          94.      Plaintiffs reserve the right to modify or amend the definition of each of the
 4   proposed Classes before the Court determines whether certification is appropriate.
 5          95.      This action readily satisfies the requirements set forth under Federal Rule of Civil
 6   Procedure 23:
 7                   a.     Each Class is so numerous that joinder of all members is impracticable.
 8   Upon information and belief, Class members number in the millions.
 9                   b.     There are questions of law or fact common to the Classes. These questions
10   include, but are not limited to, the following:
11                          i.      Whether Google’s acts and practices complained of herein amount
12   to the use of an electronic tracking device to determine the location or movement of a person, in
13   violation of Cal. Pen. Code § 637.7;
14                          ii.     Whether the technologies utilized by Google are “electronic
15   tracking devices” under Cal. Pen. Code § 637.7(d);
16                          iii.    Whether Google’s acts and practices complained of herein amount
17   to egregious breaches of social norms;
18                          iv.     Whether Google acted intentionally in violating Plaintiffs’ and
19   Class members’ privacy rights;
20                          v.      Whether an injunction should issue; and
21                          vi.     Whether declaratory relief should be granted.
22                   c.     Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs, like all
23   Class members, took efforts to prevent their mobile devices’ location information from being
24   recorded and stored by Google. Plaintiff Dixon, like all Parent Subclass members, took efforts to
25   prevent his minor child’s mobile device’s location information from being recorded and stored by
26   Google. Despite these efforts and contrary to Google’s representations, Plaintiffs and Class
27   members nonetheless had their location information recorded and stored by Google. Plaintiffs
28

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                       - 34 -        FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 37 of 44



 1   and the Class members did not consent to Google’s storage of their location information, which
 2   acts form the basis for this suit.
 3                   d.      Moreover, like all Class members, Plaintiffs suffer a substantial risk of
 4   repeated injury in the future. Each Plaintiff continues to use a mobile device that is capable of
 5   reporting location data to Google. Google has shown deliberate indifference to Plaintiffs’ and
 6   Class members’ instructions regarding storing their location information, and has indeed taken
 7   pains to deceive and mislead Plaintiffs (and all Class members) and to conduct its business
 8   contrary to their instruction, and contrary to the plain meaning of its own terms of service in favor
 9   of surreptitiously and deceitfully storing location information. Google’s deceptive and deliberate
10   actions have thwarted and continue to threaten Plaintiffs’ (and Class members’) ability to exercise
11   control over their own privacy while using their devices. Because the conduct complained of
12   herein is systemic, Plaintiffs and all Class members face substantial risk of the same injury in the
13   future. Google’s conduct is common to all Class members and represents a common pattern of
14   conduct resulting in injury to all members of the Class. Plaintiffs have suffered the harm alleged
15   and have no interests antagonistic to any other Class member.
16                   e.      Plaintiffs will fairly and adequately protect the interests of the Class.
17   Plaintiffs’ interests do not conflict with the interests of the Class members. Furthermore,
18   Plaintiffs have retained competent counsel experienced in class action litigation, consumer
19   protection litigation, and electronic privacy litigation. Plaintiffs’ counsel will fairly and
20   adequately protect and represent the interests of the Class. FRCP 23(a)(4) and 23(g) are satisfied.
21                   f.      In acting as above-alleged, and in failing and refusing to cease and desist
22   despite public outcry, Google has acted on grounds generally applicable to the entire Class,
23   thereby making final injunctive relief and corresponding declaratory relief each appropriate with
24   respect to the Class as a whole. The prosecution of separate actions by individual Class members
25   would create the risk of inconsistent or varying adjudications with respect to individual Class
26   members that would establish incompatible standards of conduct for Google.
27                   g.      Injunctive relief is necessary to prevent further unlawful and unfair conduct
28   by Google. Money damages, alone, could not afford adequate and complete relief, and injunctive

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                     - 35 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 38 of 44



 1   relief is necessary to restrain Google from continuing to commit its illegal and unfair violations of
 2   privacy.
 3   VIII. FRAUDULENT CONCEALMENT AND TOLLING
 4            96.      The applicable statutes of limitations are tolled by virtue of Defendant’s knowing
 5   and active concealment of the facts alleged above. Plaintiffs and Class members were ignorant of
 6   the information essential to the pursuit of these claims, without any fault or lack of diligence on
 7   their own part.
 8            97.      At the time the action was filed, Defendant was under a duty to disclose the true
 9   character, quality, and nature of its activities to Plaintiffs and Class members. Defendant is
10   therefore estopped from relying on any statute of limitations.
11            98.      Defendant’s fraudulent concealment is common to the Class.
12   IX.      CAUSES OF ACTION
13                                              COUNT ONE
                              (Violations of CIPA, Cal. Pen. Code §§ 630, et seq.)
14

15            99.      Plaintiffs repeat and reallege all preceding paragraphs contained herein.
16            100.     Cal. Pen. Code § 630 provides that “[t]he Legislature hereby declares that
17   advances in science and technology have led to the development of new devices and techniques
18   for the purpose of eavesdropping upon private communication and that the invasion of privacy
19   resulting from the continual and increasing use of such devices and techniques has created a
20   serious threat to the free exercise of personal liberties and cannot be tolerated in a free and
21   civilized society.”
22            101.     Google’s acts and practices complained of herein, engaged in for purposes of
23   storing and tracking indefinitely the location information of mobile device users and thus
24   determining their movement over time (and all other inferences derivable therefrom), without
25   their consent—and indeed in direct contravention of instructions clearly expressed through
26   turning off the “Location History” setting—violated and continues to violate Cal. Pen. Code §
27   637.7.
28

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                      - 36 -         FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 39 of 44



 1          102.    Cal. Pen. Code § 637.7(a) prohibits the use of an electronic tracking device to
 2   determine the location or movement of a person. As used in Cal. Pen. Code § 637.7, “electronic
 3   tracking device” means “any device attached to a vehicle or other movable thing that reveals its
 4   location or movement by the transmission of electronic signals.” Cal. Pen. Code § 637.7(d).
 5          103.    In direct violation of this prohibition and without the consent of Plaintiffs or Class
 6   members—and indeed in direct contravention of those individuals’ clearly-expressed wishes—
 7   Google continued to record, store, and use the location and movement of Plaintiffs and Class
 8   members after they disabled the “Location History” setting on their mobile devices.
 9          104.    As described herein, Google utilized “electronic tracking devices” as defined by
10   Cal. Pen. Code § 637.7(d), in that Google used “devices”—including the GPS hardware, the
11   cellular radio and/or the WiFi chip, all of which are mechanical or electronic equipment—
12   attached to, and located within, each Class member’s mobile device (a “movable thing”) to
13   “reveal[] its location or movement by the transmission of electronic signals.”
14          105.    Alternatively, as described herein, Google used each Class member’s mobile
15   device as an “electronic tracking device” which when placed or attached on or within vehicles
16   and other movable things of the Class member, “reveal[ed]” each device’s “location or movement
17   by the transmission of electronic signals.” Indeed, the emphasis on tracking and storing the
18   location and movement of vehicles is made clear by the fact that Google not only stores and
19   tracks when an individual traveled in a vehicle, but also what type of vehicle the individual
20   traveled in. As discussed above, Google’s technology enables it to analyze and determine whether
21   an individual utilized a rail vehicle, a road vehicle, a two-wheeled vehicle, a four-wheeled
22   vehicle, or a bicycle.
23          106.    In so doing, Google unlawfully used those electronic tracking devices “to
24   determine the location or movement of a person”—namely, Plaintiffs and Class members.
25   Google engaged in such storage and tracking of each Class member’s movement after each Class
26   member had expressly communicated to Google that Google did not have their consent to do so,
27   by turning off Location History. Moreover, Google, itself, had affirmatively (but falsely) stated
28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 37 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 40 of 44



 1   that it would not store and track each Class member’s movement once the individual turned off
 2   Location History.
 3           107.    Additionally, for members of the Android Parent and Apple Parent Subclasses,
 4   Google’s wanton and surreptitious tracking and storing of Class members’ children’s location
 5   information violated Cal. Pen. Code § 637.7 for the same reasons as described in the preceding
 6   paragraphs. Namely, Google used electronic tracking devices to determine the location or
 7   movements of those Subclass members’ minor children, in direct contravention of Subclass
 8   members’ wishes and instruction.
 9           108.    As a result of Google’s violations of Cal. Pen. Code § 637.7, and pursuant to Cal.
10   Pen. Code § 637.2, Plaintiffs and Class members are entitled to the following relief:
11                   a.      A declaration that Google’s conduct violates CIPA;
12                   b.      Statutory damages and/or trebled actual damages;
13                   c.      Injunctive relief in the form of, inter alia, an order enjoining Google from
14   geolocating Class members in violation of CIPA;
15                   d.      Injunctive relief in the form of, inter alia, an order requiring Google to
16   destroy all data created or otherwise obtained from its illegal geolocation of Class members; and
17                   e.      An award of attorney’s fees and costs of litigation as provided by CIPA,
18   the private attorney general doctrine existing at common law and also codified at California Civil
19   Code Section 1021.5, and all other applicable laws.
20                                             COUNT TWO
                                         (Intrusion Upon Seclusion)
21

22           109.    Plaintiffs repeat and reallege all preceding paragraphs contained herein.
23           110.    Plaintiffs and Class members have reasonable expectations of privacy in their
24   mobile devices and their online behavior, generally. Plaintiffs’ and Class members’ private
25   affairs include their locations.
26           111.    The reasonableness of such expectations of privacy is supported by Google’s
27   unique position to monitor Plaintiffs’ and Class members’ behavior through its access to
28

                                                                                  CASE NO. 5:18-CV-05062-EJD
                                                    - 38 -          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 41 of 44



 1   Plaintiffs’ and Class members’ private mobile devices. It is further supported by the surreptitious
 2   and non-intuitive nature of Defendant’s tracking.
 3          112.    Defendant intentionally intruded on and into Plaintiffs’ and Class members’
 4   solitude, seclusion, or private affairs by intentionally geolocating them. Additionally, for
 5   members of the Android Parent and Apple Parent Subclasses, Google’s wanton and surreptitious
 6   tracking and storing of Subclass members’ children’s location information was an intentional
 7   intrusion on and into the solitude, seclusion, or private affairs of Subclass members and their
 8   children.
 9          113.    These intrusions are highly offensive to a reasonable person. This is evidenced by,
10   inter alia, Supreme Court precedent (most recently and forcefully articulated in the Carpenter
11   opinion), legislation enacted by Congress, rules promulgated and enforcement actions undertaken
12   by the FTC, and countless studies, op-eds, and articles decrying location tracking. Moreover,
13   Google engaged in true tracking of location information deceptively and in direct contradiction of
14   the express instructions of Plaintiffs and the members of the Class. Also supporting the highly
15   offensive nature of Defendant’s conduct is the fact that Defendant’s principal goal was to
16   surreptitiously monitor Plaintiffs and Class members.
17          114.    Plaintiffs and Class members were harmed by the intrusion into their private
18   affairs as detailed throughout this Complaint.
19          115.    Google’s actions and conduct complained of herein were a substantial factor in
20   causing the harm suffered by Plaintiffs and Class members.
21          116.    As a result of Google’s actions, Plaintiffs and Class members seek damages and
22   punitive damages in an amount to be determined at trial. Plaintiffs and Class members seek
23   punitive damages because Google’s actions—which were malicious, oppressive, and willful—
24   were calculated to injure Plaintiffs and Class members and made in conscious disregard of
25   Plaintiffs’ and Class members’ rights. Punitive damages are warranted to deter Google from
26   engaging in future misconduct.
27

28

                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                      - 39 -       FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 42 of 44



 1                                           COUNT THREE
                                 California Constitutional Right to Privacy
 2

 3          117.    Plaintiffs repeat and reallege all preceding paragraphs contained herein.

 4          118.    Plaintiffs and Class members have reasonable expectations of privacy in their

 5   mobile devices and their online behavior, generally. Plaintiffs’ and Class members’ private

 6   affairs include their behavior on their mobile devices as well as any other behavior that may be

 7   monitored by the surreptitious tracking employed or otherwise enabled by location tracking.

 8          119.    Google intentionally intruded on and into Plaintiffs’ and Class members’ solitude,

 9   seclusion, right of privacy, or private affairs by intentionally tracking their location. Additionally,

10   for members of the Android Parent and Apple Parent Subclasses, Google’s wanton and

11   surreptitious tracking and storing of Subclass members’ children’s location information was an

12   intentional intrusion on and into the solitude, seclusion, right of privacy, or private affairs of

13   Subclass members and their children.

14          120.    These intrusions are highly offensive to a reasonable person, because they

15   disclosed sensitive and confidential location information, constituting an egregious breach of

16   social norms. This is evidenced by, inter alia, Supreme Court precedent (most recently and

17   forcefully articulated in the Carpenter opinion), legislation enacted by Congress, rules

18   promulgated and enforcement actions undertaken by the FTC, and countless studies, op-eds, and

19   articles decrying location tracking.

20          121.    Plaintiffs and Class members were harmed by the intrusion into their private

21   affairs as detailed throughout this Complaint.

22          122.    Google’s actions and conduct complained of herein were a substantial factor in

23   causing the harm suffered by Plaintiffs and Class members.

24          123.    As a result of Google’s actions, Plaintiffs and Class members seek damages and

25   punitive damages in an amount to be determined at trial. Plaintiffs and Class members seek

26   punitive damages because Google’s actions—which were malicious, oppressive, and willful—

27   were calculated to injure Plaintiffs and Class members and made in conscious disregard of

28

                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                      - 40 -         FIRST AMENDED CLASS ACTION COMPLAINT
      Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 43 of 44



 1   Plaintiffs’ and Class members’ rights. Punitive damages are warranted to deter Google from
 2   engaging in future misconduct.
 3   X.        PRAYER FOR RELIEF
 4             WHEREFORE, Plaintiffs request that judgment be entered against Google and that the
 5   Court grant the following:
 6             A.     An order determining that this action may be maintained as a class action under
 7   Rule 23 of the Federal Rules of Civil Procedure, that Plaintiffs are proper class representatives,
 8   that Plaintiffs’ attorneys shall be appointed as Class counsel pursuant to Rule 23(g) of the Federal
 9   Rules of Civil Procedure, and that Class notice be promptly issued;
10             B.     Judgment against Google for Plaintiffs’ and Class members’ asserted causes of
11   action;
12             C.     Appropriate declaratory relief against Google;
13             D.     Injunctive relief in the form of, inter alia, an order enjoining Google from
14   continuing its practice of recording and using Plaintiffs’ and Class members’ location information
15   against their instructions and in violation of CIPA;
16             E.     Injunctive relief related to CIPA in the form of, inter alia, an order requiring
17   Google to destroy all data acquired, created, or otherwise obtained from the unlawful recording
18   and storage of the location information of Plaintiff and Class members;
19             F.     An award of damages pursuant to Cal. Pen. Code § 637.2;
20             G.     Reasonable attorney’s fees and costs reasonably incurred; and
21             H.     Any and all other and further relief to which Plaintiffs and the Class may be
22   entitled.
23   XI.       DEMAND FOR JURY TRIAL
24             Plaintiffs hereby demand a trial by jury of all issues so triable.
25

26

27

28

                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                       - 41 -          FIRST AMENDED CLASS ACTION COMPLAINT
       Case 5:18-cv-05062-EJD Document 47 Filed 11/19/18 Page 44 of 44



 1   Dated: November 19, 2018      Respectfully Submitted,
 2                                 /s/ Michael W. Sobol
 3                                 Michael W. Sobol (State Bar No. 194857)
                                   msobol@lchb.com
 4                                 Melissa Gardner (State Bar No. 289096)
                                   mgardner@lchb.com
 5                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                   275 Battery Street, 29th Floor
 6                                 San Francisco, CA 94111-3339
                                   Telephone: 415.956.1000
 7                                 Facsimile: 415.956.1008

 8                                 Nicholas Diamand (pro hac vice)
                                   ndiamand@lchb.com
 9                                 Abbye R. Klamann (State Bar No. 311112)
                                   aklamann@lchb.com
10                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                   250 Hudson Street, 8th Floor
11                                 New York, NY 10013
                                   Telephone: 212.355.9500
12                                 Facsimile: 212.355.9592

13                                 Hank Bates (State Bar No. 167688)
                                   hbates@cbplaw.com
14                                 Allen Carney (pro hac vice)
                                   acarney@cbplaw.com
15                                 David Slade (pro hac vice)
                                   dslade@cbplaw.com
16                                 CARNEY BATES & PULLIAM, PLLC
                                   519 W. 7th St.
17                                 Little Rock, AR 72201
                                   Telephone: 501.312.8500
18                                 Facsimile: 501.312.8505

19                                 Attorneys for Plaintiffs, individually and
                                   on behalf of all others similarly situated
20

21

22
     1607494.21
23

24

25

26

27

28

                                                                        CASE NO. 5:18-CV-05062-EJD
                                          - 42 -          FIRST AMENDED CLASS ACTION COMPLAINT
